This is an application for a writ of habeas corpus filed by relator, insisting that he is illegally restrained of his liberty by J.H. Maddox, Chief of Police of the City of Fort Worth, on a charge of violating the grabage ordinance.
Relator insists that the ordinance of the City of Fort Worth is unconstitutional on the ground that same is unreasonable. The charter authorizes the City of Fort Worth to pass a garbage ordinance to clean up and keep the city in a sanitary condition. We do not believe it necessary to quote either the clause of the charter or the ordinance, in detail on this question. The ordinance, among other things, provides that it is only after night-soil, and other matter becomes a nuisance that the city intervenes, and limits its removal to its licensed officer. Section 11 of said article reads, as follows: "Any person shall have the right to remove or have removed from his own premises any stable manure, swill or other garbage having a value (but in no event to include night-soil) provided he removes the same or has it removed before it becomes a nuisance, and provided further, that all swill, dish-water, slops or other garbage of a watery kind shall be removed in water-tight vessels or receptacles with tight covering preventing the escape of same or offensive odor therefrom."
There are many other salutary provisions of the ordinance such as requiring the offal to be dumped at a certain place, etc. We hold that the above ordinance is reasonable and that relator has no ground for complaint. The authorities are too numerous on this question to be cited.
Relator is therefore remanded to the custody of the officer.
Relator remanded to custody. *Page 246